Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 1 of 43 PageID 1



                    IN THE UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

THOMAS JOHN HARRIS,
and his wife, SUZANNE                Case No. 8:19-cv-03085
DRESCHER
                                     JURY TRIAL DEMANDED
             Plaintiffs,                     COMPLAINT
                                     DemaddDEMANDED
      vs.

BOEHRINGER INGELHEIM
PHARMACEUTICALS, INC.;

SANOFI US SERVICES INC.;

CHATTEM, INC.;

PFIZER, INC.; and

GLAXOSMITHKLINE, LLC,

             Defendants.




                                                                             1
  Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 2 of 43 PageID 2


                                                      TABLE OF CONTENTS

                                                                                                                                               Page
TABLE OF CONTENTS ................................................................................................................ 2
INTRODUCTION ........................................................................................................................... 3
PARTIES ......................................................................................................................................... 4
JURISDICTION AND VENUE ...................................................................................................... 5
FACTUAL ALLEGATIONS .......................................................................................................... 6
            I.         Brief History of Zantac and Ranitidine .................................................................. 6
            II.        Dangers of NDMA ................................................................................................. 8
            III.       How Ranitidine Transforms into NDMA Within the Body ................................. 13
                       Figure 1 –Ranitidine Structure & Formation of NDMA ...................................... 13
                       Table 1. Ranitidine Samples Tested by Valisure Laboratory Using GC/MS
                             Protocol ...................................................................................................... 17
                       Table 2. Valisure Biologically relevant tests for NDMA formation .................... 18
                        Figure 2 – Computational Modelling of Ranitidine Binding to DDAH-1 Enzyme
                               ................................................................................................................... 20
                       Figure 3 – Expression levels of DDAH-1 enzyme by Organ ............................... 21
            IV.        Defendants Knew of the NDMA Defect but Failed to Warn or Test ................... 23
            V.         Plaintiff-Specific Allegations ............................................................................... 26
            VI.        Exemplary / Punitive Damages Allegations ......................................................... 26
CAUSES OF ACTION .................................................................................................................. 27
            COUNT I: STRICT LIABILITY – DESIGN DEFECT .................................................. 27
            COUNT II: STRICT LIABILITY – FAILURE TO WARN ........................................... 32
            COUNT III: NEGLIGENCE ............................................................................................ 36
            COUNT IV: CONSORTIUM CLAIM ............................................................................. 41
JURY TRIAL DEMAND .............................................................................................................. 41
PRAYER FOR RELIEF ................................................................................................................ 42




                                                                                                                                                    2
Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 3 of 43 PageID 3


                                       INTRODUCTION

       1.      N-Nitrosodimethylamine (“NDMA”) is a potent carcinogen. It used to be a

chemical biproduct of making rocket fuel in the early 1900’s but, today, its only use is to

induce tumors in animals as part of laboratory experiments. Its only function is to cause cancer.

It has no business being in a human body.

       2.      Zantac (chemically known as ranitidine), the popular antacid medication used by

millions of people every day, leads to the production of staggering amounts of NDMA when it

is digested by the human body. The U.S. Food and Drug Administration’s (“FDA”) allowable

daily limit of NDMA is 96 ng (nanograms) and yet, in a single dose of Zantac, researchers are

discovering over 3 million ng.

       3.      These recent revelations by independent researchers have caused widespread

recalls of Zantac both domestically and internationally, and the FDA is actively investigating

the issue, with is preliminary results showing “unacceptable” levels of NDMA. Indeed, the

current owner and controller of the Zantac new drug applications (“NDAs”) has recalled all

Zantac in the United States.

       4.      To be clear, this is not a contamination case—the levels of NDMA that

researchers are seeing in Zantac is not the product of some manufacturing error. The high levels

of NDMA observed in Zantac is a function of the ranitidine molecule and the way it breaks down

in the human digestive system.

       5.      Plaintiff Thomas Harris took Zantac for about 17 years and, as a result,

developed esophageal cancer. His cancer was caused by NDMA exposure created by the

ingestion of Zantac. This lawsuit seeks damages against the Defendants for causing his cancer.




                                                                                                    3
Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 4 of 43 PageID 4


                                           PARTIES

       6.      Plaintiffs Thomas John Harris and Suzanne Drescher (hereinafter “Plaintiffs”),

reside in Treasure Island, Pinellas County, Florida.

       7.      Defendant Boehringer Ingelheim Pharmaceuticals, Inc. (“BI”) is a Delaware

corporation with its principal place of business located at 900 Ridgebury Road, Ridgefield,

Connecticut 06877. BI is a citizen of Connecticut and Delaware, and not of any other state. BI is

a subsidiary of the German company Boehringer Ingelheim Corporation. BI owned and

controlled the NDA for over-the-counter (“OTC”) Zantac between December 2006 and January

2017, and manufactured and distributed the drug in the United States during that period.

       8.      Defendant Sanofi US Services Inc., (“Sanofi”) is a Delaware corporation with its

principal place of business located at 55 Corporate Drive, Bridgewater, New Jersey 08807, and is

a wholly owned subsidiary of Sanofi S.A. Sanofi is a citizen of Delaware and New Jersey and is

not a citizen of any other state. Sanofi controlled the NDA for OTC Zantac starting in January

2017 through the present and manufactured and distributed the drug in the United States during

that period. Sanofi voluntarily recalled all brand name OTC Zantac on October 18, 2019.

       9.      Defendant Chattem, Inc. (“Chattem”) is a Tennessee corporation with its

principal place of business located at 1715 West 38th Street Chattanooga, Tennessee 37409.

Chattem is a citizen of Tennessee and not a citizen of any other state. Chattem is a wholly

owned subsidiary of Sanofi S.A., a French multinational corporation. Chattem distributed OTC

Zantac for Sanofi throughout the United States until Sanofi’s recent voluntary recall.

       10.     Defendant Pfizer, Inc. (“Pfizer”) is a Delaware corporation with its principal place

of business located at 235 East 42nd Street, New York, New York 10017. Pfizer is a citizen of

Delaware and New York and is not a citizen of any other state. In 1993, Glaxo Wellcome, plc




                                                                                                      4
 Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 5 of 43 PageID 5


formed a joint venture with Warner-Lambert, Inc. to develop and obtain OTC approval for

Zantac. That OTC approval was obtained in 1995. In 1997, Warner-Lambert and Glaxo

Wellcome ended their joint venture, with Warner-Lambert retaining control over the OTC NDA

for Zantac and the Zantac trademark in the U.S. and Glaxo Welcome retaining control over the

Zantac trademark internationally. In 2000, Warner-Lambert was acquired by Pfizer, who

maintained control over the Zantac OTC NDA until December 2006.

        11.     Defendant GlaxoSmithKline, LLC (“GSK”) is a Delaware company with its

principal place of business located at 5 Crescent Drive, Philadelphia, Pennsylvania, 19112 and

Five Moore Drive, Research Triangle, North Carolina, 27709. GSK is a wholly owned subsidiary

of GlaxoSmithKline, plc, which is its sole member. GlaxoSmithKline, plc is a citizen of the

United Kingdom, and is not a citizen of any state in the United States. GlaxoSmithKline plc is the

successor-in-interest to the companies that initially developed, patented, and commercialized the

molecule known as ranitidine. Ranitidine was initially developed by Allen & Hanburys Ltd.,

which was a subsidiary of Glaxo Labs Ltd. Allen & Hanburys Ltd. was awarded Patent No.

4,128,658 by the U.S. Patent and Trademark Office in December 1978, which

covered the ranitidine molecule. In 1983, Glaxo Holdings, Ltd. was awarded approval by the

U.S.FDA to sell Zantac in the United States. Glaxo Holdings, Ltd. was later absorbed into Glaxo

Wellcome, plc. And then, in 2000, GlaxoSmithKline, plc and GSK were created by the merger of

Glaxo Wellcome and SmithKline Beecham. GSK, and its predecessors, controlled the prescription

Zantac NDA between 1983 and 2009.

                                 JURISDICTION AND VENUE

        12.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332. There is

complete diversity of citizenship between the parties. In addition, Plaintiff seeks damages in




                                                                                                     5
 Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 6 of 43 PageID 6


excess of $75,000, exclusive of interest and costs.

        13.      This Court has personal jurisdiction over each Defendant insofar as each

Defendant is authorized and licensed to conduct business in the State of Florida, maintains and

carries on systematic and continuous contacts in this judicial district, regularly transacts business

within this judicial district, and regularly avails itself of the benefits of this judicial district.

        14.      Additionally, the Defendants caused tortious injury by acts and omissions in

this judicial district and caused tortious injury in this district by acts and omissions outside this

district while regularly doing and soliciting business, engaging in a persistent course of

conduct, and deriving substantial revenue from goods used or consumed and services rendered

in this judicial district. The Plaintiff was, indeed, exposed to Zantac in this judicial district.

        15.      Venue is proper before this Court pursuant to 28 U.S.C. § 1391 because a

substantial part of the events or omissions giving rise to this claim occurred within this

judicial district.

                                     FACTUAL ALLEGATIONS

I.     Brief History of Zantac and Ranitidine

        16.      Zantac was developed by the John Bradshaw in 1976 and approved for

prescription use by the FDA in 1983. Glaxo Holdings, Ltd. was awarded approval by the FDA.

The drug belongs to a class of medications called histamine H2-receptor antagonists (or H2

blockers), which decrease the amount of acid produced by the stomach and are used to treat

gastric ulcers, heartburn, acid indigestion, sour stomach, and other gastrointestinal conditions.

Ranitidine was specifically developed by Glaxo in response to the then leading H2 blocker,

cimetidine (Tagamet).

        17.      At the time that ranitidine was developed, there was scientific literature




                                                                                                        6
    Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 7 of 43 PageID 7


suggesting that drugs like ranitidine, which contain a dimethylamine (“DMA”) group within the

molecule, are highly likely to form NDMA, when combined with other substances, i.e., nitrite,

already found in the body. Indeed, nitrite is not only naturally found in the body, but bacteria

and enzymes in the body, reduce the nitrates (NO3) found in food into nitrites (NO2-) and many

foods and preservatives contain nitrates. Glaxo scientists should have known that human

physiology and diet would lead to the development of NDMA in the human body after ingestion

of ranitidine.

         18.     Due in large part to GSK’s marketing strategy, Zantac was a wildly successful

drug, reaching $1 billion in total sales in December 1986. As one 1996 article put it, Zantac

became “the best-selling drug in history as a result of a shrewd, multifaceted marketing strategy

that . . .enabled the product to dominate the acid/peptic marketplace.”1 Significantly, the

marketing strategy that led to Zantac’s success emphasized the purported safety of the drug.

         19.     Zantac became available without a prescription in 1996, and generic versions of the

drug (ranitidine) became available the following year. Although sales of brand-name Zantac

declined as a result of generic and alternative products, Zantac sales have remained strong over

time. As recently as 2018, Zantac was one of the top 10 antacid tablet brands in the United States,

with sales of Zantac 150 totaling $128.9 million—a 3.1% increase from the previous year.

         20.     On September 13, 2019, in response to a citizen’s petition filed by Valisure, Inc.

(discussed in detail below), U.S. and European regulators stated that they are reviewing the

safety of ranitidine.

         21.     On September 18, 2019, Novartis AG’s Sandoz Unit, which makes generic drugs,




1Wright, R., How Zantac Became the Best-Selling Drug in History, 1 J. HEALTHCARE
MARKETING 4, 24 (Winter 1996).

                                                                                                      7
 Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 8 of 43 PageID 8


stated that it was halting the distribution of its versions of Zantac in all markets, while Canada

requested drug makers selling ranitidine to stop distribution.

         22.    On September 28, 2019, CVS Health Corp. stated that it would stop selling

Zantac and its own generic ranitidine products out of concern that it might contain a carcinogen.

CVS has been followed by Walmart, Inc., Walgreens Boot Alliance, and Rite Aid Corp. to also

remove Zantac and ranitidine products.

         23.    On October 2, 2019, the FDA stated that it was ordering all manufacturers

of Zantac and ranitidine products to conduct testing for NDMA and that preliminary results

indicated unacceptable levels of NDMA so far.

         24.    At no time did any Defendant attempt to include a warning about NDMA or any

cancer, nor did the FDA ever reject such a warning. Defendants had the ability to unilaterally

add an NDMA and/or cancer warning to the Zantac label (for both prescription and OTC)

without prior FDA approval pursuant to the Changes Being Effected regulation. Had any

Defendant attempted to add an NDMA warning to the Zantac label (either for prescription or

OTC), the FDA would not have rejected it.

II.      Dangers of NDMA

         25.    NDMA is a semi-volatile organic chemical that forms in both industrial and

natural processes. It is a member of N-nitrosamines, a family of potent carcinogens. The dangers

that NDMA poses to human health have long been recognized. A news article published in 1979

noted that “NDMA has caused cancer in nearly every laboratory animal tested so far.”2



2 Jane Brody, Bottoms Up: Alcohol in moderation can extend life, THE GLOBE AND MAIL
(CANADA) (Oct. 11, 1979); see Rudy Platiel, Anger grows as officials unable to trace poison in
reserve’s water, THE GLOBE AND MAIL CANADA) (Jan. 6, 1990) (reporting that residents of Six
Nations Indian Reserve “have been advised not to drink, cook or wash in the water because
testing has found high levels of N-nitrosodimethylamine (NDMA), an industrial byproduct


                                                                                                     8
 Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 9 of 43 PageID 9


NDMA is no longer produced or commercially used in the United States, except for research,

such as a tumor initiator in certain animal bioassays. In other words, it is only a poison.

        26.     Both the Environmental Protection Agency (“EPA”) and the International

Agency for Research on Cancer (“IARC”) have classified NDMA as a probable human

carcinogen. And the World Health Organization (“WHO”) has stated that scientific testing

indicates that NDMA consumption is positively associated with either gastric or colorectal cancer

and suggests that humans may be especially sensitive to the carcinogenicity of NDMA.

        27.     As early as 1980, consumer products containing unsafe levels of NDMA and

other nitrosamines have been recalled by manufacturers, either voluntarily or at the direction of

the FDA.

        28.     Most recently, beginning in the summer of 2018, there have been recalls of

several generic drugs used to treat high blood pressure and heart failure—valsartan, losartan, and

irbesartan—because the medications contained nitrosamine impurities that do not meet the

FDA’s safety standards. The FDA has established a permissible daily intake limit for the

probable human carcinogen, NDMA, of 96 ng (nanogram). However, the highest level of NDMA

detected by the FDA in any of the Valsartan tablets was 20.19 jig (or 20,190 ng) per tablet. In the

case of Valsartan, the NDMA was an impurity caused by a manufacturing defect, and thus

NDMA was present in only some products containing valsartan. Zantac poses a greater safety

risk than any of the recently recalled valsartan tablets. Not only is NDMA a byproduct of the

ranitidine molecule, itself, but the levels observed in recent testing show NDMA levels in




chemical that has been linked to cancer”); Kyrtopoulos et al, DNA adducts in humans after
exposure to methylating agents, 405 MUTAT. RESEAR. 135 (1998) (noting that “chronic exposure
of rats to very low doses of NDMA gives rise predominantly to liver tumours, including tumors
of the liver cells (hepatocellular carcinomas), bile ducts, blood vessels and Kupffer cells”).


                                                                                                      9
Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 10 of 43 PageID 10


excess of 3,000,000 ng.

        29.     Tobacco smoke also contains NDMA. One filtered cigarette contains between 5 –

 43 ng of NDMA.

        30.     In mouse studies examining the carcinogenicity of NDMA through oral

 administration, animals exposed to NDMA developed cancer in the kidney, bladder, liver, and

 lung. In comparable rat studies, similar cancers were observed in the liver, kidney, pancreas, and

 lung. In comparable hamster studies, similar cancers were observed in the liver, pancreas, and

 stomach. In comparable Guinea-pig studies, similar cancers were observed in the liver and lung.

 In comparable rabbit studies, similar cancers were observed in the liver and lung.

        31.     In other long-term animal studies in mice and rats utilizing different routes of

 exposures—inhalation, subcutaneous injection, and intraperitoneal (abdomen injection)—cancer

 was observed in the lung, liver, kidney, nasal cavity, and stomach.

        32.     Alarmingly, Zantac is in the FDA’s category B for birth defects, meaning it is

 considered safe to take during pregnancy. However, in animal experiments, for those animals

 exposed to NDMA during pregnancy, the offspring had elevated rates of cancer in the liver

 and kidneys.

        33.     In addition, NDMA breaks down into various derivative molecules that,

 themselves, are associated with causing cancer. In animal studies, derivatives of NDMA induced

 cancer in the stomach and intestine (including colon).

        34.     Research shows that lower levels of NDMA, i.e., 40 ng, are fully metabolized

 in the liver, but high does enter the body’s general circulation.

        35.     Numerous in vitro studies confirm that NDMA is a mutagen—causing

 mutations in human and animal cells.




                                                                                                      10
Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 11 of 43 PageID 11


     36.       Overall the animal data demonstrates that NDMA is carcinogenic in all animal

     species tested: mice, rats, Syrian golden, Chinese and European hamsters, guinea-pigs,

     rabbits, ducks, mastomys, fish, newts, and frogs.

     37.       Pursuant to the EPA” cancer guidelines, “tumors observed in animals are

     generally assumed to indicate that an agent may produce tumors in humans.”

     38.       In addition to the overwhelming animal data linking NDMA to cancer, there are

     numerous human epidemiological studies exploring the effects of dietary exposure to

     various cancers. And, while these studies (several discussed below) consistently show

     increased risks of various cancers, the exposure levels considered in these studies are a

     very small fraction—as little as 1 millionth—the exposures noted in a single Zantac

     capsule, i.e., 0.191 ng/day (dietary) v. 304,500 ng/day (Zantac).

     39.       In a 1995 epidemiological case-control study looking at NDMA dietary exposure

     with 220 cases, researchers observed a statistically significant 700% increased risk of

     gastric cancer in persons exposed to more than 0.51 ng/day.3

     40.       In a 1995 epidemiological case-control study looking at NDMA dietary

     exposure with 746 cases, researchers observed statistically significant elevated rates of

     gastric cancer in persons exposed to more than 0.191 ng/day.4

     41.       In another 1995 epidemiological case-control study looking at, in part, the effects

     of dietary consumption on cancer, researchers observed a statistically significant elevated

     risk of




3 Pobelet al, Nitrosamine, nitrate and nitrite in relation to gastric cancer: a case-control study
in Marseille, France, 11 EUROP. J. EPIDEMIOL. 67–73 (1995).
4 La Vecchia et al, Nitrosamine intake and gastric cancer risk, 4 EUROP. J. CANCER. PREV.
469– 474 (1995)


                                                                                                     11
 Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 12 of 43 PageID 12


developing aerodigestive cancer after being exposed to NDMA at .179 ng/day.5

        42.     In a 1999 epidemiological cohort study looking at NDMA dietary exposure with

 189 cases and a follow up of 24 years, researchers noted that “N-nitroso compounds are potent

 carcinogens” and that dietary exposure to NDMA more than doubled the risk of developing

 colorectal cancer.6

        43.     In a 2000 epidemiological cohort study looking at occupational exposure of

 workers in the rubber industry, researchers observed significant increased risks for NDMA

 exposure for esophagus, oral cavity, pharynx, prostate, and brain cancer.7

        44.     In a 2011 epidemiological cohort study looking at NDMA dietary exposure with

 3,268 cases and a follow up of 11.4 years, researchers concluded that “[d]ietary NDMA intake

 was significantly associated with increased cancer risk in men and women” for all cancers, and

 that “NDMA was associated with increased risk of gastrointestinal cancers” including rectal

 cancers.8

        45.     In a 2014 epidemiological case-control study looking at NDMA dietary exposure

 with 2,481 cases, researchers found a statistically significant elevated association between

 NDMA exposure and colorectal cancer.9




 5 Rogers   et al, Consumption of nitrate, nitrite, and nitrosodimethylamine and the risk of upper
 aerodigestive tract cancer, 5 CANCER EPIDEMIOL. BIOMARKERS PREV. 29–36 (1995).
 6 Knekt et al, Risk of Colorectal and Other Gastro-Intestinal Cancers after Exposure to Nitrate,
 Nitrite and N-nitroso Compounds: A Follow-Up Study, 80 INT. J. CANCER 852–856 (1999)
 7 Straif et al, Exposure to high concentrations of nitrosamines and cancer mortality among a
 cohort of rubber workers, 57 OCCUP ENVIRON MED 180–187 (2000).
 8 Loh et al, N-nitroso compounds and cancer incidence: the European Prospective Investigation
 into Cancer and Nutrition (EPIC)–Norfolk Study, 93 AM J CLIN NUTR. 1053–61 (2011).
 9 Zhu et al, Dietary N-nitroso compounds and risk of colorectal cancer: a case-control study in
 Newfoundland and Labrador and Ontario, Canada, 111 BR J NUTR. 6, 1109–1117 (2014).


                                                                                                     12
 Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 13 of 43 PageID 13


III. How Ranitidine Transforms into NDMA Within the Body

         46.    The high levels of NDMA produced by Zantac are not caused by a manufacturing

 defect but are inherent to the molecular structure of ranitidine, the active ingredient in Zantac.

 The ranitidine molecule contains both a nitrite and a dimethylamine (‘DMA’) group which are

 well known to combine to form NDMA. See Fig. 1. Thus, ranitidine produces NDMA by

 “react[ing] with itself”, which means that every dosage and form of ranitidine, including Zantac,

 exposes users to NDMA.

                         Figure 1 –Ranitidine Structure & Formation of NDMA




         47.    The formation of NDMA by the reaction of DMA and a nitroso source (such as a

 nitrite) is well characterized in the scientific literature and has been identified as a concern for

 contamination of the American water supply.10 Indeed, in 2003, alarming levels of NDMA in

 drinking water processed by wastewater treatment plants was specifically linked to the presence




 10 Ogawa et al, Purification and properties of a new enzyme, NG, NG-dimethylarginine
 dimethylaminohydrolase, from rat kidney, 264 J. BIO. CHEM. 17, 10205-10209 (1989).


                                                                                                        13
 Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 14 of 43 PageID 14


of ranitidine.11

            48.    In 1981, the very year Zantac was launched commercially outside of the US,

 two exchanges in The Lancet—one of the most widely read and respected medical and

 scientific publications—discussed the potential toxicity of cimetidine and ranitidine.

 Cimetidine, also an H2 blocker, has a similar chemical structure to ranitidine.

            49.    Dr. Silvio de Flora, an Italian researcher from the University of Genoa, wrote

 about experiments he had conducted looking at cimetidine and ranitidine in human gastric fluid.

 When ranitidine was exposed to gastric fluid in combination of with nitrites, his experiment

 showed “toxic and mutagenic effects[.]”12 Dr. de Flora hypothesized that these effects could have

 been caused by the “formation of more than one nitroso derivative [which includes NDMA] under

 our experimental conditions.” Concerned with these results, Dr. de Flora cautioned that, in the

 context of rantidiine ingestion, “it would seem prudent to avoid nitrosation as far as possible by,

 for example, suggesting a diet low in nitrates and nitrites, by asking patients not to take these at

 times close to (or with) meals, or by giving inhibitors of nitrosation such as ascorbid acid.”

            50.    GSK responded to Dr. de Flora’s concern.13 A group of GSK researchers

 specifically noted they “were obviously concerned as to whether or not a mutagenic N-nitroso

 derivative of ranitidine could be formed in the stomach.” Apparently, GSK was fully aware of

 the potential NDMA issue. GSK acknowledged that ranitidine that in the presence of nitrites, a

 “N-nitroso nitrolic acid derivative was formed” that was “mutagenic[.]” GSK, however,

 dismissed this finding because the levels of nitrate used were much higher than what would be



 11 Mitch  et al, N-Nitrosodimethylamine (NDMA) as a Drinking Water Contaminant: A Review,
 20 ENV. ENG. SCI. 5, 389-404 (2003).
 12
   De Flora, Cimetidine, Ranitidine and Their Mutagenic Nitroso Derivatives, THE LANCET 993-994
 (Oct. 31, 1981).
 13 Brittain et al, The Safety of Ranitidine, THE LANCET 1119 (Nov. 14, 1981).



                                                                                                        14
 Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 15 of 43 PageID 15


expected to occur after a meal and, therefore, any N-Nitroso compound found would not likely

occur in human in real world experiences. GSK asserted that “no mutagenic nitrosated product of

ranitidine is likely to be formed in man under any conceivable physiological conditions[.]”

         51.    In 1983, the same year Zantac was approved in the U.S., seven researchers from

 the University of Genoa published a study discussing the nitrosation of ranitidine and its

 genotoxic effects (ability to harm DNA).14 The researchers concluded “it appears that reaction

 of ranitidine with excess sodium nitrite under acid conditions gives rise to a nitroso-derivative

 (or derivatives) [like NDMA] capable of inducing DNA damage in mammalian cells. ... These

 findings are consistent with those of De Flora, who showed that preincubation of ranitidine with

 excess nitrite in human gastric juice resulted in mutagenic effects[.]”

         52.    Then, again in 1983, Dr. de Flora, along with four other researchers, published the

 complete findings.15 The results “confirm our preliminary findings on the formation of

 genotoxic derivatives from nitrite and ranitidine[.]” Id. Again, the authors noted that, “ the

 widespread clinical use [of ranitidine] and the possibility of a long-term maintenance therapy

 suggest the prudent adoption of some simple measures, such as a diet low in nitrates and nitrites

 or the prescription of these anti-ulcer drugs at a suitable interval from meals ... Ascorbic acid has

 been proposed as an inhibitor of nitrosation combined with nitrosatable drugs and appears to

 block efficiently the formation of mutagenic derivatives from . . . ranitidine.” Id.

         53.    The high instability of the ranitidine molecule was elucidated in scientific studies

 investigating ranitidine as a source of NDMA in drinking water and specific mechanisms for the




 14 Maura et al, DNA Damage Induced by Nitrosated Ranitidine in Cultured Mammalian Cells, 18
 TOX. LTTRS. 97-102 (1983).
 15 De Flora et al, Genotoxicity of nitrosated ranitidine, 4 CARCINOGENESIS 3, 255-260 (1983).



                                                                                                         15
 Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 16 of 43 PageID 16


breakdown of ranitidine were proposed, as shown in Figure 2 above.16 These studies underscore the

instability of the NDMA group on the ranitidine molecule and its ability to form NDMA in the

environment of water treatment plants which supply many American cities with water.

         54.    These studies did not appreciate the full extent of NDMA formation risk from

  ranitidine; specifically, the added danger of this drug having not only a labile DMA group but

  also a readily available nitroso source in its nitrite group on the opposite terminus of the

  molecule. Recent testing of NDMA levels in ranitidine batches are so high that the nitroso for

  NDMA likely comes from no other source than the ranitidine molecule itself.

         55.    Valisure, LLC is an online pharmacy that also runs an analytical laboratory that is

  ISO 17025 accredited by the International Organization for Standardization (“ISO”) – an

  accreditation recognizing the laboratories technical competence for regulatory. Valisure’s

  mission is to help ensure the safety, quality, and consistency of medications and supplements in

  the market. In response to rising concerns about counterfeit medications, generics, and overseas

  manufacturing, Valisure developed proprietary analytical technologies that it uses in addition to

  FDA standard assays to test every batch of every medication it dispenses.

         56.    As part of its testing of Zantac, and other ranitidine products, in every lot tested,

  Valisure discovered exceedingly high levels of NDMA. Valisure’s ISO 17025 accredited

  laboratory used FDA recommended GC/MS headspace analysis method FY19-005-DPA8 for the

  determination of NDMA levels. As per the FDA protocol, this method was validated to a lower

  limit of detection of 25 ng.17 The results of Valisure’s testing show levels of NDMA well above




 16 LeRoux et al, NDMA Formation by Chloramination of Ranitidine: Kinetics and Mechanism,
 46 Environ. Sci. Technol. 20, 11095-11103 (2012).
 17 US Food and Drug Administration. (updated 01/25/2019). Combined N-Nitrosodimethlyamine
 (NDMA) and N-Nitrosodiethylamine (NDEA) Impurity Assay, FY19-005-DPA-S.


                                                                                                        16
 Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 17 of 43 PageID 17


2 million ng per 150 mg Zantac tablet, shown below in Table 1.

      Table 1. Ranitidine Samples Tested by Valisure Laboratory Using GC/MS Protocol

  150 mg Tablets or equivalent                  Lot #                NDMA per tablet (ng)

  Reference Powder*                             125619               2,472,531
  Zantac, Brand OTC                             18M498M              2,511,469
  Zantac (mint), Brand OTC                      18H546               2,834,798
  Wal-Zan, Walgreens                            79L800819A           2,444,046
  Wal-Zan (mint), Walgreens                     8ME2640              2,635,006
  Ranitidine, CVS                               9BE2773              2,520,311
  Zantac (mint), CVS                            9AE2864              3,267,968
  Ranitidine, Equate                            9BE2772              2,479,872
  Ranitidine (mint), Equate                     8ME2642              2,805,259
  Ranitidine, Strides                           77024060A            2,951,649


         57.    Valisure’s testing shows, on average, 2,692,291 ng of NDMA in a 150 mg Zantac

  tablet. Considering the FDA’s permissible limit is 96 ng, this would put the level of NDMA at

  28,000 times the legal limit. In terms of smoking, a person would need to smoke at least 6,200

  cigarettes to achieve the same levels of NDMA found in one 150 mg dose of Zantac.

         58.    Valisure, however, was concerned that the extremely high levels of NDMA

  observed in its testing were a product of the modest oven heating parameter of 130 °C in the

  FDA recommended GC/MS protocol. So, Valisure developed a low temperature GC/MS method

  that could still detect NDMA but would only subject samples to 37 °C, the average temperature

  of the human body. This method was validated to a lower limit of detection of 100 ng.

         59.    Valisure tested ranitidine tablets by themselves and in conditions simulating the

  human stomach. Industry standard “Simulated Gastric Fluid” (“SGF” 50 mM potassium

  chloride, 85 mM hydrochloric acid adjusted to pH 1.2 with 1.25 g pepsin per liter) and



                                                                                                    17
 Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 18 of 43 PageID 18


“Simulated Intestinal Fluid” (“SIF” 50 mM potassium chloride, 50 mM potassium phosphate

monobasic adjusted to pH 6.8 with hydrochloric acid and sodium hydroxide) were used alone

and in combination with various concentrations of nitrite, which is commonly ingested in foods

like processed meats and is elevated in the stomach by antacid drugs.

            60.   Indeed, Zantac was specifically advertised to be used when consuming foods

  containing high levels of nitrates, like tacos, pizza, etc.18

            61.   The results of Valisure’s tests on ranitidine tablets in biologically relevant

  conditions demonstrate significant NDMA formation under simulated gastric conditions

  with nitrite present (see Table 2).


                  Table 2. Valisure Biologically relevant tests for NDMA formation

  Ranitidine Tablet Studies                        NDMA (ng/mL)              NDMA per tablet (ng)
  Tablet without Solvent                           Not Detected              Not Detected
  Tablet                                           Not Detected              Not Detected
  Simulated Gastric Fluid (“SGF”)                  Not Detected              Not Detected
  Simulated Intestinal Fluid                       Not Detected              Not Detected
  SGF with 10 mM Sodium Nitrite                    Not Detected              Not Detected
  SGF with 25 mM Sodium Nitrite                    236                       23,600
  SGF with 50 mM Sodium Nitrite                    3,045                     304,500


            62.   Under biologically relevant conditions, when nitrites are present, staggeringly

  high levels of NDMA are found in one dose of 150 mg Zantac, ranging between 245 and 3,100

  times above the FDA-allowable limit. In terms of smoking, one would need to smoke over 500

  cigarettes to achieve the same levels of NDMA found in one dose of 150 mg Zantac at the 25

  ng level (over 7,000 for the 50 μg level).



  18 See, e.g., https://www.ispot.tv/ad/dY7n/zantac-family-taco-night;
  https://youtu.be/jzS2kuB5_wg; https://youtu.be/Z3QMwkSUlEg;
  https://youtu.be/qvh9gyWqQns.


                                                                                                    18
 Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 19 of 43 PageID 19


Antacid drugs are known to increase stomach pH and thereby increase the growth of nitrite-

reducing bacteria which further elevate levels of nitrite. This fact is well known and even present

in the warning labels of antacids like Prevacid (lansoprazole) and was specifically studied with

ranitidine in the original approval of the drug. Thus, higher levels of nitrites in patients regularly

taking Zantac would be expected.

          63.    In fact, NDMA formation in the stomach has been a concern for many years and

  specifically ranitidine has been implicated as a cause of NDMA formation by multiple

  research groups, including those at Stanford University.

          64.    Existing research shows that ranitidine interacts with nitrites and acids in the

  chemical environment of the human stomach to form NDMA. In vitro tests demonstrate that

  when ranitidine undergoes “nitrosation” (the process of a compound being converted into

  nitroso derivatives) by interacting with gastric fluids in the human stomach, the by-product

  created is dimethylamine (“DMA”) – which is an amine present in ranitidine itself. When DMA

  is released, it can be nitrosated even further to form NDMA, a secondary N-nitrosamine.

          65.    Moreover, in addition to the gastric fluid mechanisms investigated in the scientific

  literature, Valisure identified a possible enzymatic mechanism for the liberation of ranitidine’s

  DMA group via the human enzyme dimethylarginine dimethylaminohydrolase (“DDAH”)

  which can occur in other tissues and organs separate from the stomach.

          66.    Liberated DMA can lead to the formation of NDMA when exposed to nitrite

  present on the ranitidine molecule, nitrite freely circulating in the body, or other potential

  pathways, particularly in weak acidic conditions such as that in the kidney or bladder. The

  original scientific paper detailing the discovery of the DDAH enzyme in 1989 specifically

  comments on the propensity of DMA to form NDMA: “This report also provides a useful




                                                                                                         19
 Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 20 of 43 PageID 20


knowledge for an understanding of the endogenous source of dimethylamine as a precursor of a

potent carcinogen, dimethylnitrosamine [NDMA].”19

         68.   In Figure 3, below, computational modelling demonstrates that ranitidine (shown

  in green) can readily bind to the DDAH-1 enzyme (shown as a cross-section in grey) in a

  manner similar to the natural substrate of DDAH-1 known as asymmetric dimethylarginine

  (“ADMA,” shown in blue).

       Figure 2 – Computational Modelling of Ranitidine Binding to DDAH-1 Enzyme




         69.   These results indicate that the enzyme DDAH-1 increases formation of NDMA in
  the human body when ranitidine is present; therefore, the expression of the DDAH-1 gene is




 19 Ogawa et al, Purification and properties of a new enzyme, NG, NG-dimethylarginine
 dimethylaminohydrolase, from rat kidney, 264 J. BIO. CHEM. 17, 10205-10209 (1989).


                                                                                                 20
 Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 21 of 43 PageID 21


useful for identifying organs most susceptible to this action.

          70.    Figure 4 below, derived from the National Center for Biotechnology Information,

 illustrates the expression of the DDAH-1 gene in various tissues in the human body.

                    Figure 3 – Expression levels of DDAH-1 enzyme by Organ




          71.    DDAH-1 is most strongly expressed in the kidneys but also broadly distributed

  throughout the body, such as in the liver, prostate, stomach, bladder, brain, colon, and

  prostate. This offers both a general mechanism for NDMA formation in the human body from

  ranitidine and specifically raises concern for the effects of NDMA on numerous organs,

  including the bladder.

          72.    In addition to the aforementioned in vitro studies that suggest a strong connection

  between ranitidine and NDMA formation, in vivo clinical studies in living animals add further

  weight to concern over this action and overall potential carcinogenicity. A study published in the

  journal Carcinogenesis in 1983 titled “Genotoxic effects in rodents given high oral doses of

  ranitidine and sodium nitrite” specifically suspected the carcinogenic nature of ranitidine in




                                                                                                       21
 Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 22 of 43 PageID 22


combination with nitrite. The authors of this study concluded: “Our experimental findings have

shown that simultaneous oral administration in rats of high doses of ranitidine and NaNO2

[nitrite] can produce DNA fragmentation either in liver or in gastric mucosa.”20

         73.      The human data, although limited at this point, is even more concerning. A study

  completed and published in 2016 by Stanford University observed that healthy individuals, both

  male and female, who ingested Zantac 150 mg tablets produced roughly 400 times elevated

  amounts of NDMA in their urine (over 47,000 ng) in the proceeding 24 hours after ingestion.21

         74.      Likely due to the perceived high safety profile of ranitidine, very few

  epidemiological studies have been conducted on this drug.

         75.      A 2004 study published by the National Cancer Institute investigated 414 cases of

  peptic ulcer disease reported in 1986 and followed the individual cases for 14 years.22 One of the

  variables investigated by the authors was the patients’ consumption of a prescription antacid,

  either Tagamet (cimetidine) or Zantac (ranitidine). The authors concluded that “[r]ecent use of

  ulcer treatment medication (Tagamet and Zantac) was also related to the risk of bladder cancer,

  and this association was independent of the elevated risk observed with gastric ulcers.”

  Specifically, the authors note that “N-Nitrosamines are known carcinogens, and nitrate ingestion

  has been related to bladder cancer risk.” NDMA is among the most common of the N-

  Nitrosamines.

         76.      A 1982 clinical study in rats compared ranitidine and cimetidine exposure in




 20 Brambilla  et al., Genotoxic effects in rodents given high oral doses of ranitidine and sodium
 nitrite, 4 CARCINOGENESIS 10, 1281-1285 (1983).
 21 Zeng et al, Oral intake of ranitidine increases urinary excretion of N-nitrosodimethylamine, 37
 CARCINOGENESIS 625-634 (2016).
 22 Michaud et al, Peptic ulcer disease and the risk of bladder cancer in a prospective study of
 male health professionals, 13 CANCER EPIDEMIOL BIOMARKERS PREV. 2, 250-254 (2004).


                                                                                                      22
 Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 23 of 43 PageID 23


combination with nitrite. When investigating DNA fragmentation in the rats’ livers, no effect

was observed for cimetidine administered with nitrite, but ranitidine administered with nitrite

resulted in a significant DNA fragmentation.23

         77.     Investigators at Memorial Sloan Kettering Cancer Center are actively studying

  ranitidine to evaluate the extent of the public health implications of these findings. Regarding

  ranitidine, one of the investigators commented: “A potential link between NDMA and ranitidine is

  concerning, particularly considering the widespread use of this medication. Given the known

  carcinogenic potential of NDMA, this finding may have significant public health implications[.]”

  IV.    Defendants Knew of the NDMA Defect but Failed to Warn or Test

         78.     During the time that Defendants manufactured and sold Zantac in the United

  States, the weight of scientific evidence showed that Zantac exposed users to unsafe levels of

  NDMA. Defendants failed to disclose this risk to consumers on the drug’s label—or through

  any other means—and Defendants failed to report these risks to the FDA.

         79.     Going back as far as 1981, two years before Zantac entered the market, research

  showed elevated rates of NDMA, when properly tested. This was known or should have been

  known by Defendants.

         80.     Defendants concealed the Zantac–NDMA link from consumers in part by not

  reporting it to the FDA, which relies on drug manufacturers (or others, such as those who

  submit citizen petitions) to bring new information about an approved drug like Zantac to the

  agency’s attention.

         81.     Manufacturers of an approved drug are required by regulation to submit an annual




  23 Brambilla
             et al, Genotoxic Effects of Drugs: Experimental Findings Concerning Some
  Chemical Families of Therapeutic Relevance, 52 CHEMICAL CARCINOGENESIS (1982).


                                                                                                     23
 Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 24 of 43 PageID 24


report to the FDA containing, among other things, new information regarding the drug’s safety

pursuant to 21 C.F.R. § 314.81(b)(2):

                The report is required to contain . . . [a] brief summary of significant new
                information from the previous year that might affect the safety,
                effectiveness, or labeling of the drug product. The report is also required to
                contain a brief description of actions the applicant has taken or intends to
                take as a result of this new information, for example, submit a labeling
                supplement, add a warning to the labeling, or initiate a new study.

         82.    “The manufacturer’s annual report also must contain copies of unpublished

  reports and summaries of published reports of new toxicological findings in animal studies

  and in vitro studies (e.g., mutagenicity) conducted by, or otherwise obtained by, the

  [manufacturer] concerning the ingredients in the drug product.” 21 C.F.R. § 314.81(b)(2)(v).

         83.    Defendants ignored these regulations and, disregarding the scientific evidence

  available to them, did not report to the FDA significant new information affecting the safety

  or labeling of Zantac.

         84.    Defendants never provided the relevant studies to the FDA, nor did they present

  to the FDA with a proposed disclosure noting the link between ranitidine and NDMA.

         85.    In a 1981 study published by GSK, the originator of the ranitidine molecule, the

  metabolites of ranitidine in urine were studied using liquid chromatography.24 Many metabolites

  were listed, though there is no indication that NDMA was looked for. Plaintiffs believe this was

  intentional—a gambit by the manufacturer to avoid detecting a carcinogen in their product.

         86.    By 1987, after numerous studies raised concerns over ranitidine and cancerous

  nitroso compounds (discussed previously), GSK published a clinical study specifically




  24 Careyet al, Determination of ranitidine and its metabolites in human urine by reversed-
  phase ion-pair high-performance liquid chromatography, 255 J. CHROMATOGRAPHY B:
  BIOMEDICAL SCI. & APPL. 1, 161-168 (1981).


                                                                                                     24
 Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 25 of 43 PageID 25


investigating gastric contents in human patients and N-nitroso compounds.25 This study

specifically indicated that there were no elevated levels of N-nitroso compounds (of which NDMA

is one). However, the study was rigged to fail. It used an analytical system called a “nitrogen oxide

assay” for the determination of N-nitrosamines, which was developed for analyzing food and is a

detection method that indirectly and non-specifically measures N-nitrosamines. Furthermore, in

addition to this approach being less accurate, GSK also removed all gastric samples that contained

ranitidine out of concern that samples with ranitidine would contain “high concentrations of N-

nitroso compounds being recorded.” So, without the chemical being present in any sample, any

degradation into NDMA could not, by design, be observed. Again, this spurious test was

intentional and designed to mask any potential cancer risk.

         87.    In fact, on information and belief, none of the Defendants never used a mass

  spectrometry assay to test for the presence of nitrosamines in any of the studies and trials they

  did in connection with its trials associated with the ranitidine NDA. That is because when using

  mass spectrometry, it requires heating of up to 130 degrees Celsius, which can result in

  excessive amounts of nitrosamines being formed. Had the Defendants used a mass spectrometry

  assay, it would have revealed in the finding of large amounts of NDMA, and the FDA would

  never have approved Zantac as being safe.

         88.    There are multiple alternatives to Zantac that do not pose the same risk, such as

  Cimetidine (Tagamet), Famotidine (Pepcid), Omeprazole (Prilosec), Esomeprazole

  (Nexium), and Lansoprazole (Prevacid).




 25 Thomas  et al, Effects of one year’s treatment with ranitidine and of truncal vagotomy on
 gastric contents, 6 GUT. Vol. 28, 726-738 (1987).


                                                                                                      25
 Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 26 of 43 PageID 26


V.     Plaintiff-Specific Allegations

        89.    Plaintiff began using over-the-counter brand name Zantac on and off from 1999

 through 2017. He took Zantac daily.

        90.    In 2018, Plaintiff was diagnosed with esophageal cancer.

        91.    Based on prevailing scientific evidence, exposure to Zantac (and the attendant

 NDMA) can cause esophageal cancer in humans.

        92.    Plaintiff’s esophageal cancer was caused by ingestion of Zantac.

        93.    Had any Defendant warned Plaintiff that Zantac could lead to exposure to NDMA

 or, in turn, cancer, Plaintiff would not have taken Zantac.

        94.    Plaintiff did not learn of the link between his cancer and Zantac exposure until

 around August 2019, when he learned that Zantac contained high levels of NDMA by

 watching a television commercial.

        95.    After being diagnosed with cancer, Plaintiff investigated what could have caused

 his cancer, but to no avail until recently when he heard about the connection of Zantac to

 NDMA and cancer.

 VI.   Exemplary / Punitive Damages Allegations

        96.    Defendants’ conduct as alleged herein was done with reckless disregard for

 human life, oppression, and malice. Defendants were fully aware of the safety risks of Zantac,

 particularly the carcinogenic potential of Zantac as it transforms into NDMA within the

 chemical environment of the human body. Nonetheless, Defendants deliberately crafted their

 label, marketing, and promotion to mislead consumers.

        97.    This was not done by accident or through some justifiable negligence. Rather,

 Defendants knew that it could turn a profit by convincing consumers that Zantac was harmless to




                                                                                                   26
Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 27 of 43 PageID 27


humans, and that full disclosure of the true risks of Zantac would limit the amount of money

Defendants would make selling Zantac. Defendants’ object was accomplished not only through

its misleading label, but through a comprehensive scheme of selective misleading research and

testing, false advertising, and deceptive omissions as more fully alleged throughout this

pleading. Plaintiff was denied the right to make an informed decision about whether to purchase

and use Zantac, knowing the full risks attendant to that use. Such conduct was done with

conscious disregard of Plaintiff’s rights.

       98.     Accordingly, Plaintiff requests punitive damages against Defendants for the

harms caused to Plaintiff.

                                        CAUSES OF ACTION

COUNT I: STRICT LIABILITY – DESIGN DEFECT

       99.     Plaintiff incorporates by reference each allegation set forth in preceding

paragraphs as if fully stated herein.

       100. Plaintiff brings this strict liability claim against Defendants for defective design.

       101. At all relevant times, Defendants engaged in the business of testing, developing,

designing, manufacturing, marketing, selling, distributing, and promoting Zantac products,

which are defective and unreasonably dangerous to consumers, including Plaintiff, thereby

placing Zantac products into the stream of commerce. These actions were under the ultimate

control and supervision of Defendants. At all relevant times, Defendants designed, researched,

developed, manufactured, produced, tested, assembled, labeled, advertised, promoted,

marketed, sold, and distributed the Zantac products used by Plaintiff, as described herein.

       102. At all relevant times, Defendants’ Zantac products were manufactured, designed,

and labeled in an unsafe, defective, and inherently dangerous manner that was dangerous for use




                                                                                                    27
 Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 28 of 43 PageID 28


by or exposure to the public, including Plaintiff.

          103. At all relevant times, Defendants’ Zantac products reached the intended

  consumers, handlers, and users or other persons coming into contact with these products within

  this judicial district and throughout the United States, including Plaintiff, without substantial

  change in their condition as designed, manufactured, sold, distributed, labeled, and marketed by

  Defendants. At all relevant times, Defendants registered, researched, manufactured, distributed,

  marketed and sold Zantac products within this judicial district and aimed at a consumer market

  within this judicial district. Defendants were at all relevant times involved in the retail and

  promotion of Zantac products marketed and sold in this judicial district.

          104. Defendants’ Zantac products, as researched, tested, developed, designed, licensed,

  manufactured, packaged, labeled, distributed, sold, and marketed by Defendants were defective

  in design and formulation in that, when they left the control of Defendants’ manufacturers

  and/or suppliers, they were unreasonably dangerous and dangerous to an extent beyond that

  which an ordinary consumer would contemplate.

          105. Defendants’ Zantac products, as researched, tested, developed, designed, licensed,

  manufactured, packaged, labeled, distributed, sold, and marketed by Defendants were defective

  in design and formulation in that, when they left the hands of Defendants’ manufacturers and/or

  suppliers, the foreseeable risks exceeded the alleged benefits associated with their design and

  formulation.

          106. At all relevant times, Defendants knew or had reason to know that Zantac

  products were defective and were inherently dangerous and unsafe when used in the

  manner instructed and provided by Defendants.

          107. Therefore, at all relevant times, Defendants’ Zantac products, as researched,




                                                                                                      28
Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 29 of 43 PageID 29


tested, developed, designed, registered, licensed, manufactured, packaged, labeled, distributed,

sold and marketed by Defendants were defective in design and formulation, in one or more of

the following ways:

            a. When placed in the stream of commerce, Defendants’ Zantac products were

               defective in design and formulation, and, consequently, dangerous to an extent

               beyond

            b. they were hazardous and posed a grave risk of cancer and other serious

               illnesses that which an ordinary consumer would contemplate;

            c. When placed in the stream of commerce, Defendants’ Zantac products were

               unreasonably dangerous in that when used in a reasonably anticipated manner;

            d. When placed in the stream of commerce, Defendants’ Zantac products contained

               unreasonably dangerous design defects and were not reasonably safe when used

               in a reasonably anticipated or intended manner;

            e. Defendants did not sufficiently test, investigate, or study its Zantac products and,

               specifically, the ability for Zantac to transform into the carcinogenic compound

               NDMA within the human body;

            f. Exposure to Zantac products presents a risk of harmful side effects that outweigh

               any potential utility stemming from the use of the drug;

            g. Defendants knew or should have known at the time of marketing Zantac products

               that exposure to Zantac could result in cancer and other severe illnesses and

               injuries;

            h. Defendants did not conduct adequate post-marketing surveillance of its Zantac

               products; and

            i. Defendants could have employed safer alternative designs and formulations.


                                                                                                      29
 Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 30 of 43 PageID 30


            108. Plaintiff used and was exposed to Defendants’ Zantac products without

knowledge of Zantac’s dangerous characteristics.

       109. At all times relevant to this litigation, Plaintiff used and/or was exposed to the use of

       Defendants’ Zantac products in an intended or reasonably foreseeable manner without

       knowledge of Zantac’s dangerous characteristics.

             110. Plaintiff could not reasonably have discovered the defects and risks associated

  with Zantac products before or at the time of exposure due to the Defendants’ suppression or

  obfuscation of scientific information linking Zantac to cancer.

             111. The harm caused by Defendants’ Zantac products far outweighed their benefit,

  rendering Defendants’ product dangerous to an extent beyond that which an ordinary consumer

  would contemplate. Defendants’ Zantac products were and are more dangerous than alternative

  products, and Defendants could have designed Zantac products to make them less dangerous.

  Indeed, at the time Defendants designed Zantac products, the state of the industry’s scientific

  knowledge was such that a less risky design or formulation was attainable.

             112. At the time Zantac products left Defendants’ control, there was a practical,

  technically feasible and safer alternative design that would have prevented the harm without

  substantially impairing the reasonably anticipated or intended function of Defendants’ Zantac

  products. For example, the Defendants could have added ascorbic acid (Vitamin C) to each dose

  of Zantac, which is known to scavenge nitrites and reduce the ability of the body to recombine

  ranitidine into NDMA.26



  26 See,e.g., Vermeer, et al., Effect of ascorbic acid and green tea on endogenous formation of N
  nitrosodimethylamine and N-nitrosopiperidine in humans. 428 MUTAT. RES., FUNDAM. MOL.
  MECH. MUTAGEN. 353–361 (1999); Garland et al., Urinary excretion of nitrosodimethylamine
  and nitrosoproline in humans: Interindividual and intraindividual differences and the effect of
  administered ascorbic acid and α-tocopherol, 46 CANCER RESEARCH 5392–5400 (1986).


                                                                                                        30
 Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 31 of 43 PageID 31


         113. Defendants’ defective design of Zantac products was willful, wanton, malicious,

and conducted with reckless disregard for the health and safety of users of the Zantac products,

including Plaintiff.

          114. Therefore, as a result of the unreasonably dangerous condition of their Zantac

          products, Defendants are strictly liable to Plaintiff.

          115. The defects in Defendants’ Zantac products were substantial and contributing

  factors in causing Plaintiff’s injuries, and, but for Defendants’ misconduct and omissions,

  Plaintiff would not have sustained injuries.

          116. Defendants’ conduct, as described above, was reckless. Defendants risked the

  lives of consumers and users of its products, including Plaintiff, with knowledge of the safety

  problems associated with Zantac products, and suppressed this knowledge from the general

  public. Defendants made conscious decisions not to redesign, warn or inform the

  unsuspecting public. Defendants’ reckless conduct warrants an award of punitive damages.

          117. As a direct and proximate result of Defendants placing its defective Zantac products

  into the stream of commerce, and the resulting injuries, Plaintiff sustained pecuniary loss

  including general damages in a sum which exceeds the jurisdictional minimum of this Court.

          118. As a proximate result of Defendants placing its defective Zantac products into the

  stream of commerce, as alleged herein, there was a measurable and significant interval of time

  during which Plaintiff has suffered great mental anguish and other personal injury and damages.

          119. As a proximate result of the Defendants placing its defective Zantac products

  into the stream of commerce, as alleged herein, Plaintiff sustained loss of income and/or loss of

  earning capacity.

          120. WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in




                                                                                                      31
Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 32 of 43 PageID 32


Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein

incurred, attorneys’ fees and all such other and further relief as this Court deems just and proper.



COUNT II: STRICT LIABILITY – FAILURE TO WARN

       121. Plaintiff incorporates by reference each allegation set forth in preceding

paragraphs as if fully stated herein.

       122. Plaintiff brings this strict liability claim against Defendants for failure to warn.

       123. At all relevant times, Defendants engaged in the business of testing, developing,

designing, manufacturing, marketing, selling, distributing, and promoting Zantac products

which are defective and unreasonably dangerous to consumers, including Plaintiff, because they

do not contain adequate warnings or instructions concerning the dangerous characteristics of

Zantac and NDMA. These actions were under the ultimate control and supervision of

Defendants. At all relevant times, Defendants registered, researched, manufactured, distributed,

marketed, and sold Zantac and other ranitidine formulations within this judicial district and

aimed at a consumer market. Defendants were at all relevant times involved in the retail and

promotion of Zantac products marketed and sold in in this judicial district.

       124. Defendants researched, developed, designed, tested, manufactured, inspected,

labeled, distributed, marketed, promoted, sold, and otherwise released into the stream of

commerce its Zantac products, and in the course of same, directly advertised or marketed the

products to consumers and end users, including Plaintiff, and therefore had a duty to warn of

the risks associated with the use of Zantac products.

       125. At all relevant times, Defendants had a duty to properly test, develop, design,

manufacture, inspect, package, label, market, promote, sell, distribute, maintain, supply, provide




                                                                                                       32
 Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 33 of 43 PageID 33


proper warnings, and take such steps as necessary to ensure its Zantac products did not cause users

and consumers to suffer from unreasonable and dangerous risks. Defendants had a continuing duty

to warn Plaintiff of dangers associated with Zantac. Defendants, as a manufacturer, seller, or

distributor of pharmaceutical medication, are held to the knowledge of an expert in the field.

         126. At the time of manufacture, Defendants could have provided the warnings or

  instructions regarding the full and complete risks of Zantac products because they knew or

  should have known of the unreasonable risks of harm associated with the use of and/or exposure

  to such products.

         127. At all relevant times, Defendants failed and deliberately refused to investigate,

  study, test, or promote the safety or to minimize the dangers to users and consumers of their

  product and to those who would foreseeably use or be harmed by Defendants’ Zantac

  products, including Plaintiff.

         128. Even though Defendants knew or should have known that Zantac posed a grave

  risk of harm, they failed to exercise reasonable care to warn of the dangerous risks associated

  with use and exposure. The dangerous propensities of their products and the carcinogenic

  characteristics of NDMA as produced within the human body as a result of ingesting Zantac, as

  described above, were known to Defendants, or scientifically knowable to Defendants through

  appropriate research and testing by known methods, at the time they distributed, supplied or

  sold the product, and were not known to end users and consumers, such as Plaintiff.

         129. Defendants knew or should have known that their products created significant risks

  of serious bodily harm to consumers, as alleged herein, and Defendants failed to adequately warn

  consumers, i.e., the reasonably foreseeable users, of the risks of exposure to its products.




                                                                                                      33
 Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 34 of 43 PageID 34


Defendants have wrongfully concealed information concerning the dangerous nature of Zantac and

the potential for ingested Zantac to transform into the carcinogenic NDMA compound, and further,

have made false and/or misleading statements concerning the safety of Zantac products.

         130. At all relevant times, Defendants’ Zantac products reached the intended

  consumers, handlers, and users or other persons coming into contact with these products

  within this judicial district and throughout the United States, including Plaintiff, without

  substantial change in their condition as designed, manufactured, sold, distributed, labeled, and

  marketed by Defendants.

         131. Plaintiff was exposed to Defendants’ Zantac products without knowledge of their

  dangerous characteristics.

         132. At all relevant times, Plaintiff used and/or was exposed to the use of Defendants’

  Zantac products while using them for their intended or reasonably foreseeable purposes,

  without knowledge of their dangerous characteristics.

         133. Plaintiff could not have reasonably discovered the defects and risks associated

  with Zantac products prior to or at the time of Plaintiff consuming Zantac. Plaintiff relied upon

  the skill, superior knowledge, and judgment of Defendants to know about and disclose serious

  health risks associated with using Defendants’ products.

         134. Defendants knew or should have known that the minimal warnings disseminated

  with their Zantac products were inadequate, failed to communicate adequate information on

  the dangers and safe use/exposure, and failed to communicate warnings and instructions that

  were appropriate and adequate to render the products safe for their ordinary, intended and

  reasonably foreseeable uses.

         135. The information that Defendants did provide or communicate failed to contain




                                                                                                      34
 Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 35 of 43 PageID 35


relevant warnings, hazards, and precautions that would have enabled consumers such as Plaintiff to

utilize the products safely and with adequate protection. Instead, Defendants disseminated

information that was inaccurate, false and misleading, and which failed to communicate

  accurately or adequately the comparative severity, duration, and extent of the risk of injuries

  with use of and/or exposure to Zantac; continued to aggressively promote the efficacy of its

  products, even after they knew or should have known of the unreasonable risks from use or

  exposure; and concealed, downplayed, or otherwise suppressed, through aggressive marketing

  and promotion, any information or research about the risks and dangers of ingesting Zantac.

         136. This alleged failure to warn is not limited to the information contained on

  Zantac’s labeling. The Defendants were able, in accord with federal law, to comply with

  relevant state law by disclosing the known risks associated with Zantac through other non-

  labeling mediums, i.e., promotion, advertisements, public service announcements, and/or

  public information sources. But the Defendants did not disclose these known risks through any

  medium.

         137. Defendants are liable to Plaintiff for injuries caused by their negligent or willful

  failure, as described above, to provide adequate warnings or other clinically relevant

  information and data regarding the appropriate use of their products and the risks associated

  with the use of Zantac.

         138. Had Defendants provided adequate warnings and instructions and properly

  disclosed and disseminated the risks associated with their Zantac products, Plaintiff could have

  avoided the risk of developing injuries and could have obtained or used alternative medication.

         139. As a direct and proximate result of Defendants placing defective Zantac products

  into the stream of commerce, Plaintiff was injured and has sustained pecuniary loss resulting and




                                                                                                      35
 Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 36 of 43 PageID 36


general damages in a sum exceeding the jurisdictional minimum of this Court.

            140. As a proximate result of Defendants placing defective Zantac products into the

  stream of commerce, as alleged herein, there was a measurable and significant interval of time

  during which Plaintiff suffered great mental anguish and other personal injury and damages.

            141. As a proximate result of Defendants placing defective Zantac products into the

  stream of commerce, as alleged herein, Plaintiff sustained loss of income and/or loss of

  earning capacity.

            142. WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in

  Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein

  incurred, attorneys’ fees and all such other and further relief as this Court deems just and

  proper.

                                     COUNT III: NEGLIGENCE

            143. Plaintiff incorporates by reference each allegation set forth in preceding

  paragraphs as if fully stated herein.

            144. Defendants, directly or indirectly, caused Zantac products to be sold, distributed,

  packaged, labeled, marketed, promoted, and/or used by Plaintiff. At all relevant times,

  Defendants registered, researched, manufactured, distributed, marketed and sold Zantac

  within this judicial district and aimed at a consumer market within this district.

            145. At all relevant times, Defendants had a duty to exercise reasonable care in the

  design, research, manufacture, marketing, advertisement, supply, promotion, packaging, sale,

  and distribution of Zantac products, including the duty to take all reasonable steps necessary to

  manufacture, promote, and/or sell a product that was not unreasonably dangerous to

  consumers and users of the product.

            146. At all relevant times, Defendants had a duty to exercise reasonable care in the


                                                                                                       36
 Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 37 of 43 PageID 37

marketing, advertisement, and sale of the Zantac products. Defendants’ duty of care owed to

consumers and the general public included providing accurate, true, and correct information

concerning the risks of using Zantac and appropriate, complete, and accurate warnings concerning

the potential adverse effects of Zantac and, in particular, its ability to transform into the carcinogenic

compound NDMA.

          147. At all relevant times, Defendants knew or, in the exercise of reasonable care,

  should have known of the hazards and dangers of Zantac and, specifically, the

  carcinogenic properties of NDMA when Zantac is ingested.

          148. Accordingly, at all relevant times, Defendants knew or, in the exercise of

  reasonable care, should have known that use of Zantac products could cause or be associated

  with Plaintiff’s injuries, and thus, create a dangerous and unreasonable risk of injury to the

  users of these products, including Plaintiff.

          149. Defendants also knew or, in the exercise of reasonable care, should have known

  that users and consumers of Zantac were unaware of the risks and the magnitude of the risks

  associated with use of Zantac.

          150. As such, Defendants breached their duty of reasonable care and failed to exercise

  ordinary care in the design, research, development, manufacture, testing, marketing, supply,

  promotion, advertisement, packaging, sale, and distribution of Zantac products, in that Defendants

  manufactured and produced defective Zantac which carries the potential to transform into the

  carcinogenic compound NDMA; knew or had reason to know of the defects inherent in its

  products; knew or had reason to know that a user’s or consumer’s use of the products created a

  significant risk of harm and unreasonably dangerous side effects; and failed to prevent or

  adequately warn of these risks and injuries. Indeed, Defendants deliberately refused to test




                                                                                                        37
Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 38 of 43 PageID 38


Zantac products because they knew that the chemical posed serious health risks to humans.

       151. Defendants were negligent in their promotion of Zantac, outside of the labeling

context, by failing to disclose material risk information as part of their promotion and marketing

of Zantac, including the internet, television, print advertisements, etc. Nothing prevented

Defendants from being honest in their promotional activities, and, in fact, Defendants had a duty

to disclose the truth about the risks associated with Zantac in their promotional efforts, outside of

the context of labeling.

       152. Despite their ability and means to investigate, study, and test the products and to

provide adequate warnings, Defendants failed to do so. Indeed, Defendants wrongfully

concealed information and further made false and/or misleading statements concerning the safety

and use of Zantac.

       153. Defendants’ negligence included:

           a. Manufacturing, producing, promoting, formulating, creating, developing,

              designing, selling, and/or distributing Zantac products without thorough and

              adequate pre- and post-market testing;

           b. Manufacturing, producing, promoting, formulating, creating, developing,

              designing, selling, and/or distributing Zantac while negligently and/or

              intentionally concealing and failing to disclose the results of trials, tests, and

              studies of Zantac and the carcinogenic potential of NDMA as created in the

              human body as a result of ingesting Zantac, and, consequently, the risk of serious

              harm associated with human use of Zantac;

           c. Failing to undertake sufficient studies and conduct necessary tests to determine

              whether or not Zantac products were safe for their intended consumer use;




                                                                                                     38
Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 39 of 43 PageID 39


         d. Failing to use reasonable and prudent care in the design, research, manufacture,

         and development of Zantac products so as to avoid the risk of serious harm

         associated with the prevalent use of Zantac products;

         e. Failing to design and manufacture Zantac products so as to ensure they were at

         least as safe and effective as other medications on the market intended to treat the

         same symptoms;

         f. Failing to provide adequate instructions, guidelines, and safety precautions to

            those persons Defendants could reasonably foresee would use Zantac products;

         g. Failing to disclose to Plaintiff, users/consumers, and the general public that use

            of Zantac presented severe risks of cancer and other grave illnesses;

         h. Failing to warn Plaintiff, consumers, and the general public that the product’s

            risk of harm was unreasonable and that there were safer and effective alternative

            medications available to Plaintiff and other consumers;

         i. Systematically suppressing or downplaying contrary evidence about the risks,

            incidence, and prevalence of the side effects of Zantac products;

         j. Representing that their Zantac products were safe for their intended use when, in

            fact, Defendants knew or should have known the products were not safe for their

            intended purpose;

         k. Declining to make or propose any changes to Zantac products’ labeling or other

            promotional materials that would alert consumers and the general public of the

            risks of Zantac;

         l. Advertising, marketing, and recommending the use of the Zantac products, while

            concealing and failing to disclose or warn of the dangers known (by Defendants)




                                                                                                 39
Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 40 of 43 PageID 40


           to be associated with or caused by the use of or exposure to Zantac;

          m. Continuing to disseminate information to its consumers, which indicate or imply

              that Defendants’ Zantac products are not unsafe for regular consumer use; and

          n. Continuing the manufacture and sale of their products with the knowledge that the

              products were unreasonably unsafe and dangerous.

       154. Defendants knew and/or should have known that it was foreseeable consumers

such as Plaintiff would suffer injuries as a result of Defendants’ failure to exercise ordinary

care in the manufacturing, marketing, labeling, distribution, and sale of Zantac.

       155. Plaintiff did not know the nature and extent of the injuries that could result from

the intended use of and/or exposure to Zantac.

       156. Defendants’ negligence was the proximate cause of Plaintiff’s injuries, i.e., absent

Defendants’ negligence, Plaintiff would not have developed cancer.

       157. Defendants’ conduct, as described above, was reckless. Defendants regularly

risked the lives of consumers and users of their products, including Plaintiff, with full

knowledge of the dangers of their products. Defendants have made conscious decisions not to

redesign, relabel, warn, or inform the unsuspecting public, including Plaintiff. Defendants’

reckless conduct therefore warrants an award of punitive damages.

       158. As a direct and proximate result of Defendants placing defective Zantac products

into the stream of commerce, Plaintiff was injured and has sustained pecuniary loss and general

damages in a sum exceeding the jurisdictional minimum of this Court.

       159. As a proximate result of Defendants placing defective Zantac products into the

stream of commerce, as alleged herein, there was a measurable and significant interval of time

during which Plaintiff suffered great mental anguish and other personal injury and damages.




                                                                                                   40
 Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 41 of 43 PageID 41


            160. As a proximate result of Defendants placing defective Zantac products into the

stream of commerce, as alleged herein, Plaintiff sustained a loss of income, and loss of earning

capacity.

            161. WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in

Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein

incurred, attorneys’ fees and all such other and further relief as this Court deems just and proper.


                                                   Count IV
                                               (Consortium Claim)

            162. Plaintiff re-alleges and incorporates herein the allegations in paragraph 1 through

            98 of this complaint.

            163. At all relevant times, Plaintiff, Suzanne Drescher, was the wife of Thomas John

  Harris and, as a result of the injuries sustained by her husband as herein above alleged, Suzanne

  Drescher, has lost the services, support, protection, companionship, affection and consortium of

  her husband, and will continue to lose said services, companionship, affection and consortium in

  the future.

            164.    In addition, as the wife of Thomas John Harris, Suzanne Drescher has been

            obligated to pay hospital, medical and nursing expenses on behalf of her husband.

            165. WHEREFORE, Plaintiffs demands judgement against Defendant, Cordis

            Corporation for compensatory damages and all other damages to which Suzanne Drescher

            may be justly entitled as well as attorney fees and all costs of this action and a trial by jury

            of all issues to be tried.


                                      JURY TRIAL DEMAND
            166. Plaintiff demands a trial by jury on all the triable issues within this pleading.




                                                                                                          41
 Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 42 of 43 PageID 42

                                           PRAYER FOR RELIEF

         167. WHEREFORE, Plaintiff requests the Court to enter judgment in Plaintiff’s favor

         and against the Defendants for:

              a. actual or compensatory damages in such amount to be determined at trial and as

         provided by applicable law;

              b. exemplary and punitive damages sufficient to punish and deter the Defendants and

         others from future wrongful practices;

              c. pre-judgment and post-judgment interest;

              d. costs including reasonable attorneys’ fees, court costs, and other litigation

       expenses; and

              e. any other relief the Court may deem just and proper.



Dated: December 17, 2019
                                             /s/ Nicola Larmond-Harvey, Esq.
                                             Nicola Larmond-Harvey, Esq.
                                             Joseph H. Saunders, Esq. (FBN 341746)
                                             Saunders & Walker, P.A
                                             3491 Gandy Boulevard North Suite 200
                                             Pinellas Park, Florida 33781
                                             P: 727-579-4500
                                             F: 727-577-9696
                                             E: nicola@sauderslawyers.com;
                                             joe@saunderslawyers.com
                                             Counsel for Plaintiffs’ Thomas John Harris and
                                             Suzanne Drescher




                                                                                                  42
 Case 8:19-cv-03085-CEH-SPF Document 1 Filed 12/17/19 Page 43 of 43 PageID 43




                                           Certificate of Service
I CERTIFY that a copy herof was electronically filed with the Clerk of the Court using the Florida E- Filing
Portal System, which will in turn send email notification to all counsel of record on this 17th day of December,
2019.

                                                                     /s/_Joseph H. Saunders______
                                                                     Joseph H. Saunders FBN 341746
                                                                     Saunders & Walker, P.A
                                                                     3491 Gandy Boulevard North Suite 200
                                                                     Pinellas Park, Florida 33781
                                                                     P :( 727) 579-4500
                                                                     F: (727) 577-9696
                                                                     E: joe@saunderslawyers.com




                                                                                                             43
